                                             Case 5:20-cv-07837-NC Document 18 Filed 03/10/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        ACADYA CAPITAL GROUP LLC,
                                                                                          Case No. 20-cv-07837-NC
                                  11                   Plaintiff,
                                                                                          ORDER TO SHOW CAUSE WHY
                                                 v.
Northern District of California




                                  12                                                      CASE SHOULD NOT BE
 United States District Court




                                                                                          DISMISSED
                                  13        TEXAS A&M UNIVERSITY, and
                                            others,
                                  14
                                                       Defendants.
                                  15
                                  16
                                  17           Plaintiff Acadya Capital Group LLC filed a complaint against Defendants Texas
                                  18   A&M University and Pao-Tai Lin on November 5, 2020. ECF 1. In its complaint, Acadya
                                  19   alleges that the Court has subject matter jurisdiction based on diversity jurisdiction under
                                  20   28 U.S.C. § 1332. ECF 1 ¶ 8. However, in reaching this conclusion Acadya incorrectly
                                  21   applied the corporation citizenship test to itself, a limited liability company. Id. at ¶ 1.
                                  22   LLCs are treated like partnerships for the purposes of diversity jurisdiction. See Johnson
                                  23   v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). As such, Plaintiff
                                  24   should have listed the citizenship of all of Acadya’s members and then evaluated diversity.
                                  25   See 15A Moore’s Federal Practice - Civil § 102.57 (2020).
                                  26           Accordingly, the Court ORDERS Acadya to show cause in writing why this case
                                  27   should not be dismissed by March 17, 2021. Defendant’s reply is due March 19, 2021.
                                  28   //
                                          Case 5:20-cv-07837-NC Document 18 Filed 03/10/21 Page 2 of 2




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: March 10, 2021             _____________________________________
                                                                               NATHANAEL M. COUSINS
                                  4                                            United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            2
